El Juez Asociado Señor Hernández Denton
emitió la opinión del Tribunal.
La resolución de este caso requiere que interpretemos el Art. 31(11) de la Ley para Reglamentar el Negocio de Bie-nes Raíces y la Profesión de Corredor, Vendedor o Empre-sas de Bienes Raíces en Puerto Rico (Ley para Reglamen-tar el Negocio de Bienes Raíces),(1) que prohíbe a todo corredor de bienes raíces retener, o inducir a otra persona a retener, el depósito en una transacción cuando ésta no se lleva a cabo “sin que haya culpa del comprador”. Luego de examinar los hechos del caso de autos a la luz de la Ley para Reglamentar el Negocio de Bienes Raíces, 20 L.P.R.A. see. 3025 et seq., resolvemos que erró el Tribunal de Apela-ciones al intervenir con la determinación del Departa-mento de Asuntos del Consumidor, mediante la cual se le ordenó a una corredora de bienes raíces devolver al op-tante el depósito dado como parte de un contrato de opción de compraventa de un inmueble, ya que el financiamiento de éste fue denegado por la institución bancaria. Veamos.
*92r-H
Los esposos Jesús Cales Rivera y Elsie Camacho Pérez (matrimonio Cales Camacho) suscribieron un contrato de corretaje de bienes raíces con la Sra. Frances Izquierdo Stella para que ésta procurara la venta de un apartamento residencial de la pareja. Posteriormente, y como producto de las gestiones de la señora Izquierdo Stella, el matrimo-nio Cales Camacho otorgó un Contrato de Opción de Com-pra junto a la Sra. Mayra I. Vélez López y el Sr. José Anadón.
En el referido contrato de opción se acordó que el precio de venta sería sesenta y siete mil dólares. El día en que se firmó el contrato de opción, se pagaron dos mil dólares, que serían acreditados al precio de venta y los cuales retendría la señora Izquierdo Stella en una cuenta de reserva hasta que se firmara la escritura de compraventa. Este pago no devengaría interés. El balance de sesenta y cinco mil dóla-res se abonaría al firmarse la escritura de compraventa. Se expresó, además, que el matrimonio Cales Camacho paga-ría la comisión de corretaje del uno por ciento del precio total de venta a la señora Izquierdo Stella en la fecha en que se firmara dicha escritura. Los optantes tendrían tres meses desde la firma de este contrato para ejercer su de-recho de opción de compra, para lo cual tendrían que en-viar una notificación por correo certificado al matrimonio Cales Camacho antes del vencimiento de dicho plazo. En cuanto al “no ejercicio de la opción” de compra, se estipuló que:
7. ... El no ejercer el derecho de opción de compra dentro del término y en la forma que aquí se establece, dará derecho a retener la cantidad pagada por el (los) OPTANTE(S) por esta opción. Apéndice, pág. 5.
El encabezamiento de este contrato contiene la direc-ción, teléfono de oficina y nombre de la corredora de bienes raíces, señora Izquierdo Stella, quien lo redactó.
*93Así las cosas, la señora Vélez López y el señor Anadón comenzaron a gestionar el financiamiento del referido apartamento. No obstante, un mes luego de otorgado el contrato de opción, la institución bancaria a la que acudie-ron denegó su solicitud de préstamo hipotecario por “empí-rica baja”.(2) Por consiguiente, aproximadamente dos me-ses antes de vencer el plazo para ejercer la opción, la señora Vélez López y el señor Anadón le solicitaron a la señora Izquierdo Stella la devolución de los dos mil dólares adelantados. Por su parte, Izquierdo Stella contestó que la parte concedente, matrimonio Cales Camacho, alegaba que dicha cantidad le correspondía conforme a lo estipulado en la cláusula siete del contrato de opción de compra, por lo que la retendría hasta que ambas partes llegasen a un acuerdo.
En vista de lo anterior, la señora Vélez López y el señor Anadón presentaron una querella ante el Departamento de Asuntos del Consumidor (D.A.Co.) contra la señora Iz-quierdo Stella. El matrimonio Cales Camacho compareció ante D.A.Co. mediante solicitud de intervención. Alegó, en resumen, que tenía derecho a retener el depósito conforme a los términos del contrato porque los optantes no ejercie-ron oportunamente su derecho de opción de compra. El foro administrativo declaró con lugar la solicitud de intervención.
Celebrada la vista administrativa, D.A.Co. concluyó que el contrato de opción había sido redactado por la señora Izquierdo Stella y le ordenó a ésta devolver el depósito re-clamado por Vélez López y Anadón. Fundamentó su deter-minación en el subinciso (11) del Art. 31 de la Ley para Reglamentar el Negocio de Bienes Raíces, 20 L.P.R.A. sec. *943054(a)(11), que prohíbe a todo corredor de bienes raíces retener, o inducir a otra persona a retener, el depósito en una transacción que no se lleva a cabo sin que haya me-diado culpa del comprador. Se expresó en la Resolución de 28 de marzo de 2003 que, de acuerdo con la Ley para Re-glamentar el Negocio de Bienes Raíces, está prohibido re-tener el “depósito de contrato de opción de compra o de compraventa realizado a través de corredor de bienes raí-ces cuando no media culpa del comprador”. Apéndice, pág. 29.
De este dictamen, el matrimonio Cales Camacho recu-rrió al Tribunal de Apelaciones, el cual revocó la determi-nación de D.A.Co. El foro apelativo intermedio resolvió que del contrato de opción no surgía limitación alguna en cuanto al derecho del matrimonio Cales Camacho a retener los dos mil dólares adelantados por los optantes en caso de no ejercerse la opción. Determinó, asimismo, que la nega-tiva del banco a conceder crédito a la señora Vélez López y al señor Anadón no se trataba de un suceso imprevisto, o que previsto fuese inevitable, de manera que los optantes quedaran liberados de su obligación contractual. Conforme a esto, se concluyó que la determinación de D.A.Co. basada meramente en la obligación del corredor de bienes raíces, evade la cuestión principal levantada en este caso en cuanto a que los vendedores no están obligados a devolver el depósito a los “compradores” porque así expresamente se pactó en el contrato de opción sin reserva ni limitación de clase alguna.
Inconformes, la señora Vélez López y el señor Anadón recurrieron ante nos. Vista su solicitud de certiorari, le or-denamos al matrimonio Cales Camacho a mostrar causa por la cual no debíamos revocar la Sentencia del Tribunal de Apelaciones en el presente caso. En su comparecencia, el matrimonio Cales Camacho reitera los argumentos que presentó ante el foro administrativo. Sostiene, además, que en todo caso, el citado Art. 31(a)(11) de la Ley para *95Reglamentar el Negocio de Bienes Raíces no aplica debido a que el adelanto de dos mil dólares no se trata de un “depósito” sino de una prima que corresponde a los conce-dentes al no ejercitarse la opción, como ocurrió en este caso. Con el beneficio de su comparecencia, procedemos a resolver la controversia planteada.
A la luz de los hechos del presente caso, debemos deter-minar, en síntesis, si el corredor de bienes raíces está obli-gado a devolver a los optantes el depósito que le fue entre-gado en concepto de un contrato de opción de compra. Veamos.
II
Por la naturaleza de las funciones de los corredores de bienes raíces y la importancia que tiene para la economía la compra y venta de inmuebles, se dispuso un ordena-miento especial para reglamentar el negocio de bienes raí-ces relacionado a propiedades en Puerto Rico y fuera de él. Exposición de Motivos de la Ley para Reglamentar el Ne-gocio de Bienes Raíces, 1994 (Parte 1) Leyes de Puerto Rico 43-44; 1998 (Parte 2) Leyes de Puerto Rico 1285; 1999 (Parte 1) Leyes de Puerto Rico 672-673. La Ley para Re-glamentar el Negocio de Bienes Raíces de 1994 agrupa to-das las disposiciones legales pertinentes al negocio de bie-nes raíces existentes hasta entonces y dispone un nuevo y más estricto cuerpo reglamentario con el fin de beneficiar a los consumidores y a los vendedores, corredores o empre-sas de bienes raíces. 1994 Leyes de Puerto Rico, supra; 1998 Leyes de Puerto Rico, supra. Dicha ley crea la Junta de Corredores, Vendedores y Empresas de Bienes Raíces de Puerto Rico; dispone los requisitos para obtener la licen-cia para ejercer como vendedor, corredor y empresa de bie-nes raíces, y provee para la expedición, renovación y revo-cación de licencia, entre otros asuntos. Véase 20 L.P.R.A. secs. 3026-3042.
*96La ley faculta al Departamento de Asuntos del Consu-midor para supervisar el negocio de bienes raíces en Puerto Rico y la venta en Puerto Rico de bienes raíces ubi-cados fuera de Puerto Rico.(3) 20 L.P.R.A. sec. 3046. Con ese fin, D.A.Co. quedó facultado para, entre otras cosas, investigar violaciones a la ley, considerar y adjudicar que-rellas y orientar al público sobre los remedios y las protec-ciones legales disponibles, id. En particular, D.A.Co. está facultado al amparo de la Ley para Reglamentar el Nego-cio de Bienes Raíces, a investigar y adjudicar querellas re-lacionadas a la comisión de actos o prácticas proscritas por parte de los corredores, vendedores o empresas de bienes raíces, id. Véase, además, 20 L.P.R.A. sec. 3054.
Entre los actos o prácticas prohibidas por la Ley para Reglamentar el Negocio de Bienes Raíces se dispone que
(a) Se prohíbe a toda persona sujeta a las disposiciones de [esta ley] a incurrir, o inducir a otra persona a incurrir, en cualquiera de los actos o prácticas que se enumeran a conti-nuación:
(11) Retener cualquier depósito cuando no se lleve a cabo la transacción o gestión objeto de dicho depósito sin que haya culpa del comprador, (énfasis suplido.) Art. 31(a)(11) de la Ley para Reglamentar el Negocio de Bienes Raíces, supra.
Este artículo le prohíbe a todo corredor, vendedor o empresa de bienes raíces retener, o inducir a cualquier persona a retener, cualquier depósito cuando la transacción de bienes raíces no se verifica por razones que no pueden reputarse como culpa del comprador. La violación de este artículo podría penalizarse con la imposición de una multa administrativa hasta un máximo de diez mil dólares, además de la denegación de la licencia de corredor de bienes raíces. 20 L.P.R.A. secs. 3042 y 3058.
*97Conforme se define en la ley, "corredor de bienes raíces” se refiere a la persona natural que posee una licencia válida para ejercer la profesión de corredor de bienes raíces y quien, mediante pago o promesa de pago de cualquier compensación mutua y previamente convenida, actúa como intermediario entre las partes para llevar a cabo una transacción de compraventa, promesa de venta, opción de compra o venta, entre otras. 20 L.P.R.A. sec. 3025(a). “Depósito”, a su vez, significa
... la suma de dinero que un comprador entrega a un corre-dor, vendedor o empresa de bienes raíces antes de efectuarse una transacción de bienes raíces, relacionada con un bien in-mueble localizado en o fuera de Puerto Rico a los fines de que éste inicie las diligencias necesarias para que dicha transac-ción se realice. 20 L.P.R.A. sec. 3025(h).
Transacción de bienes raíces, por su parte, se define como cualquier contrato de compraventa, promesa de venta, opción de compra o venta, entre otros, donde sirva de intermediario un corredor, vendedor o empresa de bienes raíces. 20 L.P.R.A. sec. 3025(i).
Además, la ley ordena a todo corredor o empresa de bienes raíces mantener una cuenta especial separada en la que se depositarán “todos los prontos pagos, depósitos de buena fe u otros depósitos en fideicomisos” recibidos de parte de cualquier cliente o entidad, hasta que se realice o termine la transacción para la cual fueron depositados. 20 L.P.R.A. sec. 3044(a).
A la luz de este ordenamiento jurídico, D.A.Co. deter-minó que la Ley para Reglamentar el Negocio de Bienes Raíces establece que no podrá retenerse depósito de un contrato de opción de compra o de compraventa realizado a través de un corredor de bienes raíces si no media culpa del comprador en la no realización de la compraventa. De esa manera, se determinó que la diligencia del comprador para gestionar el financiamiento necesario para la compra del inmueble constituye justa causa conforme al Art. 31(a)(11) *98de la Ley para Reglamentar el Negocio de Bienes Raíces, supra, de modo que procede la devolución del depósito. El Tribunal de Apelaciones, por el contrario, sostuvo la teoría del matrimonio Cales Camacho en cuanto a que a éste le corresponde retener el depósito dado por los optantes en el presente caso de acuerdo al principio de la libertad contractual. Veamos.
I — I HH hH
A la luz de nuestro ordenamiento civilista, las partes son libres para acordar y contratar todo lo que a bien les parezca, siempre que ello no sea contrario a la ley, la moral o el orden público. Art. 1207 del Código Civil, 31 L.P.R.A. sec. 3372. Estos criterios que integran el principio de libertad contractual son la única limitación que existe a la voluntad de las partes en cuanto a la naturaleza y clase de pactos, cláusulas y condiciones que pueden establecer. S.L.G. Irizarry v. S.L.G. García, 155 D.P.R. 713 (2001); Unisys v. Ramallo Brothers, 128 D.P.R. 842 (1991). "La violación de uno de estos principios podría producir la nulidad absoluta de lo pactado.” Unisys v. Ramallo Bros., supra, pág. 851. Véase Mun. de Ponce v. A.C. et al., 153 D.P.R. 1 (2000). Cónsono con la autonomía de la voluntad contractual, hemos resuelto que los contratos son ley entre las partes, las cuales tienen que acatar lo estipulado, a menos que sea contrario a la ley, a la moral o al orden público, id.; Bco. Bilbao v. Mun. de Vega Baja, 154 D.P.R. 53 (2001); Trinidad v. Chade, 153 D.P.R. 280 (2001). Asimismo, una vez un contrato queda perfeccionado —al concurrir el consentimiento de las partes y el objeto y la causa del contra-to— las partes quedan obligadas al cumplimiento de lo ex-presamente pactado y a las consecuencias que se deriven de éste, conforme a la buena fe, al uso y a la ley. Arts. 1210, 1213 y 1230 del Código Civil de Puerto Rico, 31 L.P.R.A. secs. 3375, 3391 y 3451.
*99En el caso de autos, en el contrato de opción de compra que otorgaron la señora Vélez López y el señor Anadón, conjuntamente con el matrimonio Cales Camacho, inter-vino una corredora de bienes raíces. La corredora Stella Izquierdo fue quien gestionó la firma del contrato de op-ción, lo redactó y retuvo el depósito de dos mil dólares ade-lantado por los optantes. Se trata de un contrato de opción en el que “sirvió de intermediario” un corredor de bienes raíces. 20 L.P.R.A. sec. 3025(i) (definición de “transacción de bienes raíces”). Por estas circunstancias es que precisa-mente aplica al caso de autos la Ley para Reglamentar el Negocio de Bienes Raíces. No hay en este caso controversia en cuanto a que estamos ante una transacción de bienes raíces según lo define la ley.
En dicho contrato de opción se estipuló la retención de referido depósito en caso de que los optantes no ejercieran la opción según estipulado. A pesar de que la Ley para Reglamentar el Negocio de Bienes Raíces prohíbe expresa-mente la retención por parte del corredor de bienes raíces, o el hecho de que el corredor induzca a otra persona a re-tener cualquier depósito dado como parte de una transac-ción de bienes raíces cuando el negocio proyectado no se realiza sin que haya mediado culpa del comprador, la co-rredora de bienes raíces señora Stella Izquierdo redactó la cláusula en controversia de manera incondicional. Este pacto de retención de depósito incondicional es contrario a la ley y, por consiguiente, nulo.
Valga aclarar, que el pacto para retener el depósito dado en casos como el de autos, en los que media un corredor de bienes raíces, no es contrario a la ley per se. Esto puede estipularse siempre que se provea que para ello debe mediar culpa del comprador en la no realización de la transacción. No obstante, en el presente caso la cláusula en cuestión le reconoce el derecho al concedente a retener el depósito en todo caso, independientemente de las razones por las cuales no se llegó a concretizar la compraventa. *100No es necesario adjudicar si efectivamente en este caso medió o no culpa del comprador en el fracaso de la compra-venta proyectada en vista de que la controversia real en este caso despacha ese planteamiento(4) Al ser nula por contradecir la ley, la cláusula número siete del contrato de opción no tiene efecto jurídico alguno. Por consiguiente, los concedentes matrimonio Cales Camacho no tienen derecho a retener el depósito dado por los optantes pues, para todos los efectos, ello no fue estipulado en el contrato de opción.
Lo anterior también atiende el argumento del matrimonio Cales Camacho en cuanto a que los dos mil dólares adelantados no se tratan de un “depósito” sino de una prima pagada por los optantes a cambio del derecho de opción. Nuevamente, la Ley para Reglamentar el Negocio de Bienes Raíces particularmente dispone que al realizarse una transacción a través de un corredor, vendedor o compañía de bienes raíces, no está permitido retener
... la suma de dinero que un comprador entrega al corredor, vendedor o empresa de bienes raíces antes de efectuarse una transacción de bienes raíces, relacionada con un bien inmue-ble localizado en o fuera de Puerto Rico a los fines de que éste inicie las diligencias necesarias para que dicha transacción se realice. 20 L.P.R.A. sec. 3025(h) (sobre definición de “depósito”).
Es decir, “depósito” incluye cualquier suma de dinero *101que se entregue al corredor antes de efectuarse la transac-ción de bienes raíces “a los fines de que éste inicie las dili-gencias necesarias para que dicha transacción se realice”. Por lo tanto, la prohibición alcanza, de igual forma, el pacto para la retención de cualquier prima —“deposito”— si la transacción no se realiza sin que haya mediado culpa del comprador.
Al quedar esta cláusula sin efecto, no puede sostenerse que existe entre las partes un pacto de pago de prima a cambio del derecho de opción. La obligación de pagar una prima en los contratos de opción no se presume. J.á. Torres Lana, Contrato y Derecho de Opción, 2da ed., Madrid, Ed. Trivium, 1987, pág. 154. La prima tiene que pactarse expresamente en el contrato de opción, id.
Resolver de otra forma sería contrario al propósito y al espíritu de Ley para Reglamentar el Negocio de Bienes Raíces, la cual se aprobó para beneficiar a los consumidores en la compraventa de bienes inmuebles cuando intervenga un corredor, vendedor o empresas de bienes raíces. De esta manera se da cumplimiento al mandato de interpretación liberal a favor del consumidor que dispone el Reglamento de Venta de Propiedades Localizadas dentro y fuera de Puerto Rico, Reglamento Núm. 6629 de 6 de junio de 2003, que adoptó D.A.Co. para instrumentar la Ley para Reglamentar el Negocio de Bienes Raíces.(5) Regla 2 del Reglamento Núm. 6629, supra, págs. 1-2. A esos efectos, durante el debate en la Cámara de Representantes para la aprobación de esta ley se recalcó la naturaleza delicada de los intereses de los consumidores involucrados en la compraventa de bienes inmuebles en Puerto Rico, al ex-presarse que
*102... la importancia y delicadeza [del ejercicio de la profesión de corredores, vendedores o empresas de bienes] es que, a diferencia de otros, aquí estamos hablando de los ahorros de tal vez toda una vida de una familia, donde nuestras familias ponen sus economías en su casita, su finca, su propiedad. Los bienes inmuebles, probablemente en la mayoría de las fami-lias puertorriqueñas, son el único activo que tienen nuestras familias, especialmente de clase media y clase humilde. Por esa razón el reglamentar y dirigir una profesión que tiene en sus manos tan delicado asunto, no es sencillo. Diario de Sesio-nes de la Cámara de Representantes de Puerto Rico, Debate sobre el P. del S. 300 de 11 de abril de 1994, págs. 169-70.
Por último, debemos resaltar la particularidad de este caso en cuanto al hecho de que entre las partes contratan-tes medió un corredor de bienes raíces que redactó el con-trato de opción y retuvo el depósito dado por los optantes y quien, además, debe observar y atenerse a lo dispuesto en la Ley para Reglamentar el Negocio de Bienes Raíces. Se trata, pues, de una situación distinta del caso en que la transacción no se realiza a través de un corredor de bienes raíces, sino entre partes privadas directamente. En esas circunstancias, es decir, cuando es el propio dueño quien gestiona la venta de su propiedad, es completamente vá-lido el que las partes estipulen que no se devolverá el dinero de la opción, independientemente de cuál sea la razón por la cual no se pueda dar el negocio. Sin embargo, esa no es la situación que está ante nuestra consideración.
IV
Por los fundamentos que anteceden, se expide el auto de “certiorari” solicitado y se revoca la sentencia del Tribunal de Apelaciones. Se deja en vigor el dictamen del Departa-mento de Asuntos del Consumidor en el caso de autos.
El Juez Asociado Señor Fuster Berlingeri disintió sin opinión escrita.

 Ley Núm. 10 de 26 de abril de 1994 (20 L.P.R.A. sec. 3054(11)).


 La “empírica” es un método de evaluación de crédito que determina con qué probabilidad el deudor pagará sus facturas. Se le asigna un número al historial de crédito del deudor que se determina mediante el estudio de factores tales como atra-sos en los pagos, crédito disponible, tiempo de residencia en su casa actual, historial de empleo y quiebras. Véase “¿Qué es la empírica FICO?” First Equity Mortgage Company, http://www.firstequitymortgage.com/spanish/fico.htm.


 En cumplimiento con esta responsabilidad, el Departamento de Asuntos del Consumidor (D.A.Co.) aprobó el Reglamento Núm. 6629 de 6 de junio de 2003 conocido como Reglamento de Venta de Propiedades Localizadas Dentro y Fuera de Puerto Rico.


 Cabe señalar, sin embargo, que en ocasión de regular los contratos de opción entre los consumidores y los urbanizadores o constructores de viviendas privadas, la Asamblea Legislativa de Puerto Rico dispuso que el optante tiene el derecho de resolver el contrato de opción en caso de que la institución hipotecaria deniegue el financiamiento de la vivienda objeto del contrato. Ley Núm. 130 de 13 de junio de 1967, según enmendada, 17 L.P.R.A. sec. 510(f)(6). Véase, además, Secs. 11 y 12 del Reglamento para Regular las Distintas Actividades que se Llevan a Cabo en el Negocio de la Construcción de Viviendas Privadas en Puerto Rico, Reglamento Núm. 2268 de 16 de septiembre de 1977, págs. 22-25. En ese caso, a pesar del incumpli-miento por parte del comprador, el urbanizador o constructor no podría retener el depósito adelantado para la opción. Sí podrá deducir una cantidad máxima de cin-cuenta dólares por concepto de gastos, id., pág. 25. En cualquier otro caso, deberá probar los daños sufridos, id. De esta forma, se reconoce la importancia de proteger al consumidor en la adquisición de viviendas mediante los contratos de opción en los que medien entidades corporativas o terceros que no sean individuos privados que gestionan por sí mismos la venta de sus propiedades.


 Este reglamento también dispone una interpretación liberal a favor del con-sumidor en armonía con la Ley Orgánica del Departamento de Asuntos del Consu-midor, Ley Núm. 5 de 23 de abril de 1973, según enmendada, 3 L.P.R.A. sec. 341 et seq.